Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
Based on the Title (“UCI in Unlicensed Bands ...”), the claimed sub-bands are interpreted to be unlicensed bands (e.g. NR-U). Applicant may wish to make this clear. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-9, 11-20, are rejected under 35 U.S.C. 103 as being unpatentable over R1-1908112 (Huawei “Transmission with configured grant in NR unlicensed band” 3GPP WG1 #98 August 26-30, 2019) in view of Lei et al. (US 2022/0295558 hereafter Lei). 
 For claims 1, 11 and 20,   R1-1908112 discloses receiving, by a wireless device, (section 1,2 UE accessing transmission opportunities provided by CG at configured/indicated starting position via RRC page 2) configuration parameters (e.g. type 1 or type 2 CG on PUSCH) of periodic radio resources of a configured uplink grant (Figure 1, section 2.1.1 page 2 RRC signaling of configuration parameters), wherein the periodic radio resources comprise: one or more first resource elements (e.g. L symbols Figure 1) of a first sub-band (section 2.2 UL BWP spanning multiple subbands); and one or more second resource elements of a second sub-band (page 6 across multiple subbands); 
	multiplexing: a first configured grant uplink control information (CG-UCI) based on the one or more first resource elements (section 3.1.1 initial CG-UCI on PUSCH); and a second CG-UCI based on the one or more second resource elements (section 3.1.1 retransmission of CG-UCI on PUSCH), wherein the second CG-UCI (retransmission) is based on a repetition of the first CG-UCI (K repetitions Figure 1 CG configuration parameter); and 
	transmitting, via the periodic radio resources and based on one or more listen-before-talk (LBT) procedures (page 2 channel access occasions based on configuration parameters Figure 2) performed on the first sub-band and the second sub-band (section 2.2 multiple subband LBT procedures), at least one of the first CG-UCI (CG-UCI on PUSCH1 Figure 3) and the second CG-UCI (CG-UCI on PUSCH2 Figure 3).

R1-1908112 does not explicitly teach the apparatus nor explicitly teach multiplexing on a first PUSCH transmission occasion over 2 different BWP subbands. 
Lei in the same field of CG-UCI transmission over subbands, discloses receiving, by a wireless device, (UE receiving signaling 1401 Figure 14) configuration parameters (e.g. subband configuration [0009]) of periodic radio resources (channel occupancy time COT) of a configured uplink grant ([0065] UL CG-UCI), wherein the periodic radio resources comprise a first physical uplink shared channel (PUSCH) transmission occasion (e.g. PUSCH1, PUSCH2 COT Figure 4) comprising:
	one or more first resource elements ([0058] COT PUSCH slot with 14 OFDM symbols) of a first sub-band ( e.g. subband2 Figure 5); and one or more second resource elements of a second sub-band (e.g. subband3 Figure 5); 
	multiplexing ([0088] over set of subbands): a first configured grant uplink control information (CG-UCI) (e.g. CG-UCI COT over subband2 [0088]) based on the one or more first resource elements (PUSCH slot [0058]); and a second CG-UCI based ([0088] CG-UCI over each subband e.g. subband 3) on the one or more second resource elements (PUSCH slot [0058]), wherein the second CG-UCI is based on a repetition of the first CG-UCI ([0088] CG-UCI transmitted on each subband e.g. subband 0 and 1 in subband combination 4 table 2); and 
	transmitting, via the first PUSCH transmission occasion (e.g. PUSCH1 over subband 2, 3 Figure 5) and based on one or more listen-before-talk (LBT) procedures ( Figure 5)) performed on the first sub-band and the second sub-band (subband 2, 3 Figure 5), at least one of the first CG-UCI and the second CG-UCI (CG-UCI associated with each subband [0088]).
Particularly for claim 11, Lei teaches the apparatus (UE [0016] Figure 2 ), processor(s) (202 Figure 2), and memory storing instructions (204 Figure 2).
Particularly for claim 20, Lei teaches the apparatus (base unit [0017] Figure 3),  processor(s) (302 Figure 3) and memory storing instructions (304 Figure 3). 

It would have been obvious to one of ordinary skill before the effective filing date to adopt the apparatus and CG-UCI transmission over multiple subbands as taught by Lei to more flexibly utilize extra bandwidth of unlicensed spectrum [0005, 0007].
 
For claims 2, 12,  R1-1908112 discloses (section 1 UCI on PUSCH) multiplexing control bits for the CG-UCI onto data bits of the first (PUSCH) (section 2.1.1 resource configuration), and a length of the control bits (L=2, 7, or 14 page 2) is determined based on a number of resource elements (page 4 e.g. L=4) that can be used for transmission of the CG-UCI (Figure 3 Flexible configuration of multiple PUSCH using L). 
R1-1908112 does not teach configuration of a first PUSCH transmission occasion.
Lei discloses control bits for the CG-UCI (e.g. PUSCH1, PUSCH2) determined based on a number of resource elements used for transmission (UL in unlicensed channel the number of slots depends on subcarrier spacing [0058] determined by COT sharing indication [0063]).
It would have been obvious to one of ordinary skill before the effective filing date to adopt the flexible NR slot length/spacing as taught by Lei. 

For claims 3, 13, R1-1908112 discloses determining based on a first frequency offset (section 1 indicated offset e.g. SLIV page 2) and a number of the one or more first resource elements, a first length of first control bits for the first CG-UCI (Figure 2 page 2 SLIV used to determine PUSCH1 starting position and length L and OFDM symbol duration); and based on a second frequency offset (SLIV page 2) and a number of the one or more second resource elements, a second length of second control bits for the second CG-UCI (Figure 2 page 2 SLIV used to determine PUSCH2 starting position and length L and OFDM symbol duration).

For claims 4, 8, 9, 14, 18, and 19, R1-1908112 does not explicitly teach the apparatus nor explicitly teach transmitting over 2 different BWP subbands. 

For claims 4, 14, R1-1908112 (Figure 3) and Lei (Figure 4,5) discloses  transmitting the PUSCH (Lei Figure 4) via the periodic radio resources of the configured uplink grant and based on the one or more LBT procedures (Lei Figure 5) performed on the first sub-band (e.g. subband 2) and the second sub-band (e.g. subband 3). 
Reason to combine R1-1908112 and Lei are the same as for claim 1. 

For claims 5, 15,  R1-1908112 discloses wherein the first CG-UCI and the second CG-UCI (section 2.4 UCI on PUSCH) comprise at least one of: one or more hybrid automatic repeat request (HARQ) process identifiers of the PUSCH (2.4 HARQ process ID); one or more indicators indicating whether the PUSCH corresponds to new data (2.4 NDI); one or more redundancy versions of the PUSCH (2.4 RVID); and channel occupancy time information (section 4 gNB-acquired MCOT). 

For claims 6, 16,  R1-1908112 discloses transmitting in response to the one or more LBT procedures indicating the first sub-band and the second sub-band are idle (page 6 for which LBT procedures would be successful): the first CG-UCI via the first sub-band; and the second CG-UCI via the second sub-band (Proposal 7 CG UE can transmit on one or more subbands for which LBT procedures are successful). 

For claims 7, 17  R1-1908112 discloses in response to the one or more LBT procedures indicating the first sub-band is occupied (Figure 3 LBT failed) and the second sub-band is idle (Figure 3 LBT success when S=8): not transmitting the first CG-UCI via the first sub-band (not transmitting PUSCH1 when S=0); and transmitting the second CG-UCI via the second sub-band (transmitting PUSCH1 when S=8). 

For claims 8, 18,  Lei discloses wherein the first sub-band (e.g. subband 2 Figure 5) and the second sub-band (e.g. subband 3 Figure 5) comprise resource blocks of a bandwidth part ([0097] operation bandwidth for UL). 

For claims 9, 19,  Lei discloses wherein the first sub-band (subband 2) and the second sub-band (subband 3) are adjacent (Figure 5). 
For claims 8, 9, 18, and 19, the reason to combine R1-1908112 and Lei are the same as for claim 1.

Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over R1-1908112 in view of Lei and further in view of R1-1908426 (Panasonic “Wideband operation in NR unlicensed” 3GPP WG1 #98 Prague August 26th – 30th, 2019). 
R1-1908112 and Lei does not disclose guard-bands between subbands. 
However, R1-1908426, in the same field of LBT bandwidth teaches wherein the one or more first resource elements and the one or more second resource elements (available frequency resources Figure 3, 4) exclude one or more third resource elements of at least one guard-band (excluding guard band Figure 3, 4) between the first sub-band and the second sub-band (2 active 20 MHz BWP Figure 3, 4).
It would have been obvious to one of ordinary skill before the effective filing date to adopt R1-1908426’s teachings of a guard band within the LBT BWP to “compensate [for] RF leakage” from adjacent LBT bandwidths (page 4). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/BASIL MA/Examiner, Art Unit 2415